IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
DOCKET NO.: 3:20cr316

UNITED STATES OF AMERICA © )
)
Vv. ) AMENDED CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
TITO SIVALIYEA ALEXANDER )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT Is HEREBY ORDERED THAT:'

1, The following property is forfeited to the United States pursuant to 18 U.S.C. § 924
and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is subject to any
and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One Glock GMBH, medel 37GEN3, 45 caliber pistol, serial number FUB504 and
ammunition seized from Defendant during the investigation. :

2, The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

 

! The original consent order signed by the parties and entered in this case contained a clerical error, listing the firearm
at issue as a Glock model 19.

 
The parties stipulate and agree that the aforementioned asset(s) constitute property
involved in OF ased in the offense(s) and are therefore subject to forferture pursuant to 18 US

§ 924 and/or 28 U S.C.8 9461(c). The Defendant hereby waives the requirements of Fed. R. Crim.
p, 32.2 and A3(a) regarding notice of she forfeiture in the char ging, instrument, announcement of
the forfeiture at sentencing, and sncorporation of the forfeiture in the judgment against Defendant.
Tf the Defendant has previously submitted a claim 10 yesponse to ad administrative forfeiture
proceeding regarding a0y of this property; Defendant hereby withdraws that claim. If Defendant

discretion deem. to legally sufficient, and waives any and all right to Further notice of such process
of such destruction.

WILLIAM T. STETZER
ACTING UNITED STATES ATTORNEY

fe eel hye

KIMLANI M. FORD TITO SILV ALIYEA ALEXANDER
Assistant United States Attorney Defendant

o

 
   
   

    

 
      

PETER ADOLY, ESQ.

Attorney for Defendant

Signed this the/ 3. day of May, 2021.

 
